        Case 2:18-cv-12652-CJB-JCW Document 20 Filed 05/06/20 Page 1 of 3



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA


    MANUEL TORRES                                     *     CIVIL ACTION
                                                            NO. 18-12652
    VERSUS                                            *
                                                            SECTION: J(2)
    BP EXPLORATION & PRODUCTION                       *
    INC. and BP AMERICA PRODUCTION                          JUDGE BARBIER
    COMPANY                                           *
                                                            MAG. JUDGE WILKINSON
    Related to:   12-968 BELO                         *
                   in MDL No. 2179



                                    ORDER & REASONS

         This is an action for personal injuries brought pursuant to the “Back-End

Litigation Option” (“BELO”) provisions of the Deepwater Horizon Medical Benefits

Class Action Settlement Agreement (“Medical Settlement”).1 Defendants BP

Exploration & Production Inc. and BP America Production Company (collectively,

“BP”) filed a Motion for Summary Judgment (Rec. Doc. 19) and noticed it for

submission on May 6, 2020. (Rec. Doc. 19). Pursuant to Local Rule 7.5, any response

was due by April 28. No response was filed; the motion is unopposed. The Court,

having considered the motion, the record, and the applicable law, grants the motion

and dismisses the complaint for the reasons set out below.




1
  See generally In re Oil Spill by the Oil Rig Deepwater Horizon, 295 F.R.D. 112 (E.D. La. 2013)
(describing the Medical Settlement and approving it as a class action settlement under FED. R. CIV. P.
23). A copy of the Medical Settlement can be found in the Deepwater Horizon MDL master docket, No.
10-md-2179, Rec. Doc. 6427-1 (E.D. La.). There is no dispute that the plaintiff is a member of the
settlement class.
      Case 2:18-cv-12652-CJB-JCW Document 20 Filed 05/06/20 Page 2 of 3



       On April 20, 2010, a blowout, explosions, and fire occurred on the drilling rig

DEEPWATER HORIZON as it was preparing to temporarily abandon a well, known

as Macondo, it had drilled some 50 miles off the coast of Louisiana. A massive oil spill

resulted. Between July 2010 and March 2011, plaintiff Manuel Torres was employed

as a cleanup worker on the oil spill. In March of 2013, Torres was diagnosed with

chronic conjunctivitis. In 2018, Torres filed the instant BELO lawsuit against BP.2

Torres claims that he was exposed to oil and other chemicals while performing

cleanup work, and this exposure caused his chronic conjunctivitis.

       As several other sections of this Court have concluded, plaintiffs in BELO cases

must prove that their illness was legally caused by exposure to chemicals from the oil

spill or the response.3 Furthermore, this proof must be accomplished through expert

testimony.4 Torres, however, failed to submit an expert report or make any expert

disclosures by the Court’s deadline of April 16, 2020. Consequently, BP is entitled to

summary judgment. See Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986) (“[T]he

plain language of Rule 56(c) mandates the entry of summary judgment, after

adequate time for discovery and upon motion, against a party who fails to make a




2 BP was the operator and majority owner of the Macondo Well, and a “responsible party” for the oil
spill under the Oil Pollution Act of 1990, 33 U.S.C. § 2701, et seq. The Medical Settlement permits a
class member to sue BP, and only BP, in a BELO lawsuit.
3 Rabalais v. BP Expl. & Prod., No. 18-cv- 9718, 2019 WL 2546927, at *2 (E.D. La. June 20, 2019)

(Africk, J.); Banegas v. BP Expl. & Prod., No. 17-cv-7429, 2019 WL 424683, at *2 (E.D. La. Feb. 4,
2019) (Vance, J.); Cibilic v. BP Expl. & Prod., No. 15-cv-995, 2017 WL 1064954, at *2 (E.D. La. Mar.
21, 2017) (Milazzo, J.); Piacun v. BP Expl. & Prod., No. 15-cv-2963, 2016 WL 7187946, at *7 (E.D. La.
Dec. 12, 2016) (Morgan, J.).
4 See, e.g., Rabalais, 2019 WL 2546927, at *2 (citing Seaman v. Seacor, LLC, 326 F. App’x 721, 723

(5th Cir. 2009)).

                                                 2
      Case 2:18-cv-12652-CJB-JCW Document 20 Filed 05/06/20 Page 3 of 3



showing sufficient to establish the existence of an element essential to that party’s

case, and on which that party will bear the burden of proof at trial.”).

      Accordingly,

      IT IS ORDERED that BP’s Motion for Summary Judgment (Rec. Doc. 19) is

GRANTED.

      IT IS FURTHER ORDERED that Manuel Torres’s BELO complaint is

DISMISSED with prejudice.

      New Orleans, Louisiana, this 6th day of May, 2020.




                                               ___________________________________
                                                   United States District Judge




                                           3
